 Case
 Case1:20-cv-06063-NRB
      1:20-cv-06063-NRB Document
                        Document10
                                 7 Filed
                                   Filed08/07/20
                                         08/07/20 Page
                                                  Page11of
                                                        of22




8/7/2020                                    /S/ P. NEPTUNE
Case
Case1:20-cv-06063-NRB
     1:20-cv-06063-NRB Document
                       Document10
                                7 Filed
                                  Filed08/07/20
                                        08/07/20 Page
                                                 Page22of
                                                       of22
